—In an action to foreclose a mortgage, the defendant Wedad Nazzal appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered June 26, 2000, as granted those branches of the plaintiff’s motion which were for summary judgment on its first and second causes of action insofar as asserted against her and dismissing her counterclaim, and to strike the affirmative defenses asserted in her answer.
*486Ordered that the order is affirmed insofar as appealed from, with costs payable to the respondent by the appellant.
Contrary to the appellant’s contention, the Supreme Court correctly determined that the defendant Zeid Rabadi was acting with actual authority when he executed the note and mortgage as her attorney-in-fact on June 16, 1998, using the subject premises as collateral for a $140,000 loan (see, Iglesias v Rodriguez, 168 AD2d 668). Therefore, the mortgage lien is valid and enforceable against the premises in favor of the respondent.
The appellant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Smith and Cozier, JJ., concur.